Exhibit 10.1

 

LOGO [g23744ex10_1logo.jpg]

 

 

 

 

NOTICE OF GRANT OF PERFORMANCE RESTRICTED STOCK AWARD

AND AWARD AGREEMENT

 

 

 

 

 

Participant Name

   Grant Date:   Grant Date    Grant Type:   PSA

 

 

 

Effective Grant Date, you have been granted a Performance Restricted Stock Award
of Number of Shares Granted shares of Devon Energy Corporation (the “Company”)
Common Stock (the “Award”) under the Company’s 2015 Long-Term Incentive Plan.
None of the shares subject to this Award shall vest, and this Award shall
terminate in its entirety, should the Company fail to attain the Performance
Goal specified in attached Schedule A for the Performance Period, except as
specifically provided otherwise in the Award Agreement. Except as otherwise
provided in the Award Agreement, if such Performance Goal is attained and
certified, then the Award will vest in four (4) separate installments as
follows: (a) twenty-five percent (25%) of the Award will vest upon the
completion of the Performance Period and the Committee’s certification of the
attainment of the Performance Goal, and Vested Stock will be released as soon as
practicable following the Committee’s certification of the Company’s attainment
of the Performance Goal, and (b) the balance of the Award will vest, and Vested
Stock will be released, in a series of three (3) successive equal annual
installments on the second, third and fourth anniversaries of the Date of Grant.

 

 

By accepting this agreement online, you and the Company agree that this award is
granted under and governed by the terms and conditions of the Company’s 2015
Long-Term Incentive Plan, and the Award Agreement, both of which are attached
and made a part of this document.

 

 



--------------------------------------------------------------------------------

DEVON ENERGY CORPORATION

2015 LONG-TERM INCENTIVE PLAN

PERFORMANCE RESTRICTED STOCK AWARD AGREEMENT

THIS PERFORMANCE RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is
entered into as of Grant Date (the “Date of Grant”), by and between Devon Energy
Corporation, a Delaware corporation (the “Company”) and Participant Name (the
“Participant”).

W I T N E S S E T H:

WHEREAS, the Devon Energy Corporation 2015 Long-Term Incentive Plan (the “Plan”)
permits the grant of Restricted Stock that vests based upon performance
standards (referred to herein as a “Performance Restricted Stock”) to employees,
officers and non-employee directors of the Company and its Subsidiaries and
Affiliated Entities, in accordance with the terms and provisions of the Plan;
and

WHEREAS, in connection with the Participant’s employment with the Company, the
Company desires to award to the Participant Number of Shares Granted shares of
the Company’s Common Stock under the Plan subject to the terms and conditions of
this Award Agreement and the Plan; and

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows:

1. The Plan. The Plan, a copy of which is attached hereto, is hereby
incorporated by reference herein and made a part hereof for all purposes, and
when taken with this Award Agreement shall govern the rights of the Participant
and the Company with respect to the Award.

2. Grant of Award. The Company hereby grants to the Participant an award (the
“Award”) of Number of Shares Granted shares of the Company’s Common subject to
the restrictions placed thereon pursuant to the terms of this Award Agreement
(“Performance Restricted Stock”), on the terms and conditions set forth herein
and in the Plan.

3. Terms of Award.

(a) Escrow of Shares. A certificate or book-entry registration representing the
Performance Restricted Stock shall be issued in the name of the Participant and
shall be escrowed with the Secretary subject to removal of the restrictions
placed thereon or forfeiture pursuant to the terms of this Award Agreement.

(b) Vesting. 25% of the shares of the Performance Restricted Stock are scheduled
to vest on each of the first four anniversary dates of the Date of Grant (each,
a “Vesting Date”), provided that the Performance Goals described in subsection
(ii) below are satisfied, unless provided otherwise in this Section 3. If the
Participant’s Date of Termination has not occurred as of a Vesting Date, then
the Participant shall be entitled, subject to the applicable provisions of the
Plan and this Award Agreement having been satisfied, to receive on or within a
reasonable time after the applicable Vesting Date the shares scheduled to vest
as of the applicable Vesting Date. The portion of the Performance Restricted
Stock that has vested pursuant to the terms of this Award Agreement shall be
deemed “Vested Stock.”



--------------------------------------------------------------------------------

Vesting Schedule

If the Performance Goal (specified in attached Schedule A) for the Performance
Period (specified in attached Schedule A) is attained and certified, then the
Award will vest in four (4) separate installments as follows:

(i) 25% of the Award will vest upon the completion of the Performance Period and
the Vested Stock will be released within a reasonable time following the
Committee’s certification of the Company’s attainment of the Performance Goal,
and the Vested Stock will be expected to be released;

(ii) 25% of the Award will vest, and the Vested Stock will be released, on the
second anniversary of the Date of Grant;

(iii) 25% of the Award will vest, and the Vested Stock will be released, on the
third anniversary of the Date of Grant; and

(iv) the remaining 25% of the Award will vest, and the Vested Stock will be
released, on the fourth anniversary of the Date of Grant.

Notwithstanding the foregoing, no fractional shares of Common Stock shall be
issued pursuant to this Award, and any fractional share resulting from any
calculation made in accordance with the terms of this Award Agreement shall be
aggregated, and any such aggregated shares will vest, and the Vested Stock will
be released, at the time provided in (3)(b)(iv) above.

Except as otherwise provided in Section 3(c) below, none of the shares subject
to this Award shall vest should the Company fail to attain the Performance Goal
for the Performance Period. Except to the extent that an Award has previously
vested pursuant to Section 3(c) below, this Award shall terminate in its
entirety and shall not vest should the Company fail to attain the Performance
Goal for the Performance Period.

(c) Change in Control Event or Death or Disability.

(i) Notwithstanding any provision to the contrary in this Award Agreement, a
Participant shall become fully and immediately vested in the Award in the event
of the Participant’s death, without regard to attainment or certification of the
Performance Goal. In the event of the Participant’s death the Vested Stock will
be released within a reasonable time thereafter.

(ii) Notwithstanding any provision to the contrary in this Award Agreement, upon
a Change in Control Event, the Performance Goal shall be deemed to have been
satisfied, without regard to attainment or certification of the Performance
Goal, and the Award will continue to vest in accordance with this Section 3
based on the Participant’s continued employment with the Company.

(iii) If the Participant’s Date of Termination occurs by reason of disability,
the Committee may, in its sole and absolute discretion, elect to vest all or a
portion of the unvested Performance Restricted Stock upon the Participant’s Date
of Termination and the Vested Stock will be released within a reasonable time
thereafter.

(d) Termination of Employment. The Participant shall forfeit the unvested
portion of the Award (including the underlying Performance Restricted Stock and
Accrued Dividends) upon the occurrence of the Participant’s Date of Termination
unless the Performance Goal is attained and certified and the Award becomes
vested under the circumstances described below.



--------------------------------------------------------------------------------

(i) If the Participant’s Date of Termination occurs under circumstances in which
the Participant is entitled to a severance payment from the Company, a
Subsidiary, or an Affiliated Entity under (1) the Participant’s employment
agreement or severance agreement with the Company due to a termination of the
Participant’s employment by the Company without “cause” or by the Participant
for “good reason” in accordance with the Participant’s employment agreement or
severance agreement or (2) the Devon Energy Corporation Severance Plan, and if
the Participant signs and returns to the Company a release of claims against the
Company in a form prepared by the Company (the “Release”) and such Release
becomes effective, the Performance Restricted Stock shall be treated as vested
as of the Participant’s Date of Termination, provided the Date of Termination
occurs after the Performance Goal is attained and certified, and the Performance
Restricted Stock shall be released within a reasonable time thereafter. If the
Participant’s Date of Termination occurs before the Performance Goal is attained
and certified, the Performance Restricted Stock shall be treated as vested as of
the certification of attainment of the Performance Goal, and the Performance
Restricted Stock, if vested, shall be released within a reasonable time
thereafter. Notwithstanding the foregoing, if the Performance Goal is not
attained and certified, or if Participant fails to sign and return the Release
to the Company or revokes the Release prior to the date the Release becomes
effective, then the unvested shares of Performance Restricted Stock subject to
this Award Agreement shall not vest pursuant to this Section 3(d)(i) and shall
be forfeited.

(ii) If a Participant’s Date of Termination occurs on or after the Participant
becomes Post-Retirement Vesting Eligible, or by reason of other special
circumstances (as determined by the Committee), and the Committee determines, in
its sole and absolute discretion, that the Performance Restricted Stock shall
continue to vest following the Participant’s Date of Termination, the
Performance Restricted Stock shall continue to vest after the Participant’s Date
of Termination in accordance with the Vesting Schedule in Section 3(b) above and
the Performance Restricted Stock shall be released within a reasonable time
after the applicable Vesting Date; provided that, if the Participant is
Post-Retirement Vesting Eligible, the Participant shall, subject to the
satisfaction of the conditions in Section 16, be eligible to vest in accordance
with the Vesting Schedule above in Section 3(b), in the installments of
Performance Restricted Stock that remain unvested on the Date of Termination as
follows:

 

Age at Retirement   

Percentage of each Unvested Installment of Performance

Restricted Stock Eligible to be Earned by the Participant

 

54 and earlier        0% 55      60% 56      65% 57      70% 58      75% 59   
  80% 60 and beyond    100%

(e) Voting Rights and Dividends. The Participant shall not have voting rights
attributable to the shares of Performance Restricted Stock prior to the
completion of the Performance Period and the Committee’s certification of the
Company’s attainment of the Performance Goal. Any dividends declared and paid by
the Company with respect to shares of Performance Restricted Stock prior to the
Committee’s certification of the attainment of the Performance Goal (the
“Accrued Dividends”) shall not be paid to the Participant until and unless the
Committee certifies the attainment of the Performance Goal. Any such Accrued
Dividends shall be forfeited if the Award is terminated because the Performance
Goal is not attained. If the Performance Goal is attained and certified, the
Accrued Dividends shall be paid to the Participant within a reasonable time
thereafter and any dividends or other distributions (in cash or other property,
but excluding extraordinary dividends) that are declared and/or paid with
respect to the shares of Performance Restricted Stock shall be paid to the
Participant on a current basis. Any extraordinary dividends (i.e., special or
nonrecurring dividends in excess of the regular dividends paid by the Company),
in cash or property, on Performance Restricted Stock shall not be paid until and
unless the Performance Restricted Stock becomes Vested Stock.



--------------------------------------------------------------------------------

(f) Certification of Performance Goal. The Committee shall, as soon as
practicable following the last day of the Performance Period, determine and
certify, based on the Company’s financial statements for the fiscal year
coincident with the Performance Period, whether the Performance Goal for the
Performance Period has been attained. Such certification shall be final,
conclusive and binding on the Participant, and on all other persons, to the
maximum extent permitted by law.

(g) Vested Stock - Removal of Restrictions. Upon Performance Restricted Stock
becoming Vested Stock, all restrictions shall be removed from the certificates
or book-entry registrations and the Stock Plan Administrator will provide each
participant a Confirmation of Release, representing such Vested Stock free and
clear of all restrictions, except for any applicable securities laws
restrictions, together with a check in the amount of all Accrued Dividends
attributed to such Vested Stock without interest thereon.

4. Legends. The shares of Performance Restricted Stock which are the subject of
this Award Agreement shall be subject to the following legend:

“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE OR BOOK-ENTRY REGISTRATION
ARE SUBJECT TO AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN AWARD
AGREEMENT DATED Grant Date FOR THE DEVON ENERGY CORPORATION 2015 LONG-TERM
INCENTIVE PLAN. ANY ATTEMPTED TRANSFER OF THE SHARES OF STOCK EVIDENCED BY THIS
CERTIFICATE OR BOOK-ENTRY REGISTRATION IN VIOLATION OF SUCH AWARD AGREEMENT
SHALL BE NULL AND VOID AND WITHOUT EFFECT. A COPY OF THE AWARD AGREEMENT MAY BE
OBTAINED FROM THE SECRETARY OF DEVON ENERGY CORPORATION.”

5. Delivery of Forfeited Shares. The Participant authorizes the Secretary to
deliver to the Company any and all shares of Performance Restricted Stock that
are forfeited under the provisions of this Award Agreement. The Participant
further authorizes the Company to hold as a general obligation of the Company
any Accrued Dividends and to pay the Accrued Dividends to the Participant at the
time the underlying Performance Restricted Stock becomes Vested Stock.

6. Certain Corporate Changes. If any change is made to the Common Stock (whether
by reason of merger, consolidation, reorganization, recapitalization, stock
dividend, stock split, combination of shares, or exchange of shares or any other
change in capital structure made without receipt of consideration), then unless
such event or change results in the termination of all the Performance
Restricted Stock granted under this Award Agreement, the Committee shall adjust,
in an equitable manner and as provided in the Plan, the number and class of
shares underlying the Performance Restricted Stock, the maximum number of shares
for which the Award may vest, and the share price or class of Common Stock as
appropriate, to reflect the effect of such event or change in the Company’s
capital structure in such a way as to preserve the value of the Award.

7. Employment. Nothing in the Plan or in this Award Agreement shall confer upon
the Participant any right to continue in the employ of the Company or any of its
Subsidiaries or Affiliated Entities, or interfere in any way with the right to
terminate the Participant’s employment at any time.

8. Nontransferability of Award. The Participant shall not have the right to
sell, assign, transfer, convey, dispose, pledge, hypothecate, burden, encumber
or charge any Performance Restricted Stock or any interest therein in any manner
whatsoever.



--------------------------------------------------------------------------------

9. Notices. All notices or other communications relating to the Plan and this
Award Agreement as it relates to the Participant shall be in writing and shall
be delivered electronically, personally or mailed (U.S. mail) by the Company to
the Participant at the then current address as maintained by the Company or such
other address as the Participant may advise the Company in writing.

10. Binding Effect and Governing Law. This Award Agreement shall be (i) binding
upon and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan, and (ii) governed
and construed under the laws of the State of Delaware.

11. Company Policies. The Participant agrees that the Award will be subject to
any applicable clawback or recoupment policies, share trading policies and other
policies that may be implemented by the Company’s Board of Directors or a duly
authorized committee thereof, from time to time.

12. Withholding. The Company and the Participant shall comply with all federal
and state laws and regulations respecting the required withholding, deposit and
payment of any income, employment or other taxes relating to the Award
(including Accrued Dividends). The Company shall withhold the employer’s minimum
statutory withholding based upon minimum statutory withholding rates for federal
and state purposes, including payroll taxes that are applicable to such
supplemental taxable income. Any payment of required withholding taxes by the
Participant in the form of Common Stock shall not be permitted if it would
result in an accounting charge with respect to such shares used to pay such
taxes unless otherwise approved by the Committee.

13. Award Subject to Claims of Creditors. The Participant shall not have any
interest in any particular assets of the Company, its parent, if applicable, or
any Subsidiary or Affiliated Entity by reason of the right to earn an Award
(including Accrued Dividends) under the Plan and this Award Agreement, and the
Participant or any other person shall have only the rights of a general
unsecured creditor of the Company, its parent, if applicable, or a Subsidiary or
Affiliated Entity with respect to any rights under the Plan or this Award
Agreement.

14. Captions. The captions of specific provisions of this Award Agreement are
for convenience and reference only, and in no way define, describe, extend or
limit the scope of this Award Agreement or the intent of any provision hereof.

15. Counterparts. This Award Agreement may be executed in any number of
identical counterparts, each of which shall be deemed an original for all
purposes, but all of which taken together shall form one agreement.

16. Conditions to Post-Retirement Vesting.

(a) Notice of and Conditions to Post-Retirement Vesting. If the Participant is
Post-Retirement Vesting Eligible, the Company shall, within a reasonable period
of time prior to the Participant’s Date of Termination, notify the Participant
that the Participant has the right, pursuant to this Section 16(a), to continue
to vest following the Date of Termination in any unvested installments of
Performance Restricted Stock (each such unvested installment, an “Installment”).
The Participant shall have the right to vest in such Installments of Performance
Restricted Stock, provided that the Participant executes and delivers to the
Company, with respect to each such Installment, the following documentation:
(i) a non-disclosure letter agreement, in the form attached as Exhibit A (a
“Non-Disclosure Agreement”) on or before January 1 of the year in which such
Installment vests pursuant to the Vesting Schedule (or, with respect to the
calendar year in which the Date of Termination occurs, on or before the Date of
Termination), and (ii) a compliance certificate, in the form attached as Exhibit
B (a “Compliance Certificate”) indicating the Participant’s full compliance with
the Non-Disclosure Agreement on or before November 1 of the year in which such
Installment vests pursuant to the Vesting Schedule.



--------------------------------------------------------------------------------

(b) Consequences of Failure to Satisfy Vesting Conditions. In the event that,
with respect to any given Installment, the Participant fails to deliver either
the respective Non-Disclosure Agreement or Compliance Certificate for such
Installment on or before the date required for the delivery of such document
(such failure, a “Non-Compliance Event”), the Participant shall not be entitled
to vest in any unvested Installments that would vest from and after the date of
the Non-Compliance Event and the Company shall be authorized to take any and all
such actions as are necessary to cause such unvested Performance Restricted
Stock to not vest and to terminate. The only remedy of the Company for failure
to deliver a Non-Disclosure Agreement or a Compliance Certificate shall be the
failure to vest in, and cancellation of, any unvested Installments then held by
the Participant.

17. Definitions. Words, terms or phrases used in this Award Agreement shall have
the meaning set forth in this Section 17. Capitalized terms used in this Award
Agreement but not defined herein shall have the meaning designated in the Plan.

(a) “Accrued Dividends” has the meaning set forth in Section 3(e).

(b) “Award” has the meaning set forth in Section 2.

(c) “Award Agreement” has the meaning set forth in the preamble.

(d) “Company” has the meaning set forth on the Cover Page.

(e) “Compliance Certificate” has the meaning set forth in Section 16(a).

(f) “Date of Grant” has the meaning set forth in the preamble.

(g) “Date of Termination” means the first day occurring on or after the Date of
Grant on which the Participant is not employed by the Company, a Subsidiary, or
an Affiliated Entity, regardless of the reason for the termination of
employment; provided, however, that a termination of employment shall not be
deemed to occur by reason of a transfer of the Participant between the Company,
a Subsidiary, and an Affiliated Entity or between two Subsidiaries or two
Affiliated Entities. The Participant’s employment shall not be considered
terminated while the Participant is on a leave of absence from the Company, a
Subsidiary, or an Affiliated Entity approved by the Participant’s employer
pursuant to Company policies. If, as a result of a sale or other transaction,
the Participant’s employer ceases to be either a Subsidiary or an Affiliated
Entity, and the Participant is not, at the end of the 30-day period following
the transaction, employed by the Company or an entity that is then a Subsidiary
or Affiliated Entity, then the date of occurrence of such transaction shall be
treated as the Participant’s Date of Termination.

(h) “Early Retirement Date” means, with respect to the Participant, the first
day of a month that occurs on or after the date the Participant (i) attains age
55 and (ii) earns at least 10 Years of Service.

(i) “Escrow Agent” has the meaning set forth in Section 3(a).

(j) “Installment” has the meaning set forth in Section 16(a).

(k) “Non-Compliance Event” has the meaning set forth in Section 16(b).

(l) “Non-Disclosure Agreement” has the meaning set forth in Section 16(a).



--------------------------------------------------------------------------------

(m) “Normal Retirement Date” means, with respect to the Participant, the first
day of a month that occurs on or after the date the Participant attains age 65.

(n) “Participant” has the meaning set forth in the preamble.

(o) “Plan” has the meaning set forth in the preamble.

(p) “Performance Restricted Stock” has the meaning set forth in the preamble and
Section 2.

(q) “Post-Retirement Vesting Eligible” means the Participant has attained the
Early Retirement Date or Normal Retirement Date.

(r) “Vested Stock” has the meaning set forth in Section 3(b).

(s) “Vesting Date” has the meaning set forth in Section 3(b).

(t) “Year of Service” means a calendar year in which the Participant is employed
with the Company, a Subsidiary or Affiliated Entity for at least nine months of
a calendar year. When calculating Years of Service hereunder, the Participant’s
first hire date with the Company, a Subsidiary or Affiliated Entity shall be
used.

 

“COMPANY”

   DEVON ENERGY CORPORATION

“PARTICIPANT”

  

a Delaware corporation

 

Participant Name

 



--------------------------------------------------------------------------------

 

LOGO [g23744ex10_1logo.jpg]

SCHEDULE A

PERFORMANCE PERIOD AND PERFORMANCE GOAL

1. Performance Period. The measurement period for the Performance Goal shall be
the period beginning January 1, 2015 and ending December 31, 2015 (the
“Performance Period”).

2. Performance Goal. The Performance Goal is based on the Company’s cash flow
before balance sheet changes. Vesting will be based on the Company’s achievement
of $4 billion in cash flow before balance sheet changes during the Performance
Period and the Committee’s certification of the attainment of the Performance
Goal.

3. Certification of Performance Goal. The Committee shall, as soon as
practicable following the last day of the Performance Period, determine and
certify, based on the Company’s financial statements for the fiscal year
coincident with the Performance Period, whether the Performance Goal for the
Performance Period has been attained. Such certification shall be final,
conclusive and binding on the Participant, and on all other persons, to the
maximum extent permitted by law.

4. Maximum Award. The maximum number of shares of Performance Restricted Stock
that may become earned and vested pursuant to this Award is Number of Shares
Granted.



--------------------------------------------------------------------------------

EXHIBIT A

Form of Non-Disclosure Agreement

[Insert Date]

Devon Energy Corporation

333 West Sheridan Avenue

Oklahoma City, OK 73102-5010

 

  Re: Non-Disclosure Agreement

Ladies and Gentlemen:

This letter agreement is entered between Devon Energy Corporation (together with
its subsidiaries and affiliates, the “Company”) and the undersigned (the
“Participant”) in connection with that certain Performance Restricted Stock
Award Agreement (the “Agreement”) dated             , 20     between the Company
and the Participant. All capitalized terms used in this letter agreement shall
have the same meaning ascribed to them in the Agreement unless specifically
denoted otherwise.

The Participant acknowledges that, during the course of and in connection with
the employment relationship between the Participant and the Company, the Company
provided and the Participant accepted access to the Company’s trade secrets and
confidential and proprietary information, which included, without limitation,
information pertaining to the Company’s finances, oil and gas properties and
prospects, compensation structures, business and litigation strategies and
future business plans and other information or material that is of special and
unique value to the Company and that the Company maintains as confidential and
does not disclose to the general public, whether through its annual report
and/or filings with the Securities and Exchange Commission or otherwise (the
“Confidential Information”).

The Participant acknowledges that his position with the Company was one of trust
and confidence because of the access to the Confidential Information, requiring
the Participant’s best efforts and utmost diligence to protect and maintain the
confidentiality of the Confidential Information. Unless required by the Company
or with the Company’s express written consent, the Participant will not, during
the term of this letter agreement, directly or indirectly, disclose to others or
use for his own benefit or the benefit of another any of the Confidential
Information, whether or not the Confidential Information is acquired, learned,
attained or developed by the Participant alone or in conjunction with others.

The Participant agrees that, due to his access to the Confidential Information,
the Participant would inevitably use and/or disclose that Confidential
Information in breach of his confidentiality and non-disclosure obligations if
the Participant worked in certain capacities or engaged in certain activities
for a period of time following his employment with the Company, specifically in
a position that involves (i) responsibility and decision-making authority or
input at the executive level regarding any subject or responsibility,
(ii) decision-making responsibility or input at any management level in the
Participant’s individual area of assignment with the Company, or
(iii) responsibility and decision-making authority or input that otherwise
allows the use of the Confidential Information (collectively referred to as the
“Restricted Occupation”). Therefore, except with the prior written consent of
the Company, during the term of this letter agreement, the Participant agrees
not to be employed by, consult for or otherwise act on behalf of any person or
entity in any capacity in which he would be involved, directly or indirectly, in
a Restricted Occupation. The Participant acknowledges that this commitment is
intended to protect the Confidential Information and is not intended to be
applied or interpreted as a covenant against competition.



--------------------------------------------------------------------------------

The Participant further agrees that during the term of this letter agreement,
the Participant will not, directly or indirectly on behalf of a person or entity
or otherwise, (i) solicit any of the established customers of the Company or
attempt to induce any of the established customers of the Company to cease doing
business with the Company, or (ii) solicit any of the employees of the Company
to cease employment with the Company.

This letter agreement shall become effective upon execution by the Participant
and the Company and shall terminate on December 31, 20        . [Note: Insert
date that is the end of the calendar year of the letter agreement.]

If you agree to the above terms and conditions, please execute a copy of this
letter agreement below and return a copy to me.

 

 

“PARTICIPANT”

 

 

Participant Name

THE UNDERSIGNED HEREBY ACCEPTS AND AGREES TO THE TERMS SET FORTH ABOVE AS OF
THIS             

DAY OF             ,         .

 

“COMPANY”

 

DEVON ENERGY CORPORATION

                                                                     
                                        

 

By:                                                                    
                                                    

 

Name:                                                                    
                                              

 

Title:                                                                   
                                                  



--------------------------------------------------------------------------------

EXHIBIT B

Form of Compliance Certificate

I hereby certify that I am in full compliance with the covenants contained in
that certain letter agreement (the “Agreement”) dated as of             ,     
between Devon Energy Corporation and me and have been in full compliance with
such covenants at all times during the period ending October 31,             .

 

Participant Name

Dated:                                         